         Case 3:20-cv-00133-JCH Document 186 Filed 11/23/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                      :
JAKUB MADEJ                                           :
                                                      :       CIVIL ACTION NO.
                       PLAINTIFF                      :       3:20-cv-00133-JCH
                                                      :
v.                                                    :
                                                      :
YALE UNIVERSITY, MARVIN CHUN,                         :
MARK SCHENKER, PETER SALOVEY AND                      :
JESSIE ROYCE HILL                                     :
                                                      :
                       DEFENDANTS                     :
                                                      :       NOVEMBER 23, 2020

              Notice to Self-Represented Litigant Concerning Motion to Dismiss
                              (As Required by Local Rule 12(a))

       The purpose of this notice, which is required by the Court, is to notify you that the

defendant has filed a motion to dismiss asking the Court to dismiss all or some of your claims

without a trial. The defendant argues that there is no need to proceed with these claims because

they are subject to dismissal for the reasons stated in the motion.

       THE DEFENDANT’S MOTION MAY BE GRANTED AND YOUR CLAIMS MAY BE

DISMISSED WITHOUT FURTHER NOTICE IF YOU DO NOT FILE OPPOSITION PAPERS

AS REQUIRED BY RULE 12 OF THE FEDERAL RULES OF CIVIL PROCEDURE AND IF

THE DEFENDANT’S MOTION SHOWS THAT THE DEFENDANT IS ENTITLED TO

DISMISSAL OF ANY OR ALL OF YOUR CLAIMS. COPIES OF RELEVANT RULES ARE

ATTACHED TO THIS NOTICE, AND YOU SHOULD REVIEW THEM VERY CAREFULLY.

       The papers you file must show that (1) you disagree with the defendant’s arguments for

dismissal, and (2) that the allegations of the complaint are sufficient to allow this case to proceed.

If you would like to amend your complaint under Rule 15 of the Federal Rules of Civil Procedure



                                                  1
         Case 3:20-cv-00133-JCH Document 186 Filed 11/23/20 Page 2 of 3




in order to respond to the alleged deficiencies in your complaint asserted by the defendant, you

may promptly file a motion to amend your complaint, but you must attach your proposed amended

complaint to the motion.

       It is very important that you read the defendant’s motion and memorandum of law to see

if you agree or disagree with the defendant’s motion. It is also very important that you review

the enclosed copies of Rule 12 of the Federal Rules and Local Rule 7 carefully. You must file

your opposition papers (and any motion to amend) with the Clerk of the Court and mail a copy to

the defendant’s counsel within 21 days of the filing of the defendant’s motion with the Clerk of

the Court. (If you e-file under the Court’s Electronic Filing Policies and Procedures, you do not

need to separately mail a copy of your oppositions papers to the defendant’s counsel.) If you

require additional time to respond to the motion to dismiss, you must file a motion for extension

of time, providing the Court with good reasons for the extension and with the amount of

additional time you require.

       If you are confined in a Connecticut correctional facility, you must file your opposition

papers and any motion to amend using the Prisoner Efiling Program and are not required to mail

copies to the defendant’s counsel.




                                                2
         Case 3:20-cv-00133-JCH Document 186 Filed 11/23/20 Page 3 of 3




                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN, MARK
                                                SCHENKER, PETER SALOVEY AND JESSIE
                                                ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  3
